Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment dated 9/4/20 canceled claim 10 and  added claims 13-16. Claims 1-9 and 11-16 are pending in the application.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7 are, drawn to a  composition suitable for hair comprising a polymer selected from the group consisting of  branched polylysine and a branched polylysine in which 1-80% of the  amino groups present in  branched polylysine are derivatized  so that they bear one or two substituents, wherein the substituents are selected from the group consisting of various groups and surfactants  and optionally comprising one or more cosmetically acceptable ingredient.

Group II, claims 8-9 and 14-16 are drawn to polylysine, in which 1-80% of the  amino groups present in  branched polylysine are derivatized  so that they bear one or two substituents.  

Group III, claims  11-12 are drawn to  process for treating hair  comprising contacting the hair with a branched polylysine or branched polylysine according to claim 8.

Group IV, claim 13 is drawn to  process for treating hair  comprising contacting the hair with a  composition  according to claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art so linked as to form a single general inventive concept." 
 
Claim 1 does not present a contribution over the prior art.  Claim 1 lacks novelty step. Claim 1 is anticipated by US 2008/0213206 (‘206). 

 US ‘206 is cited in the IDS dated 9/4/20.

Claim 1 recites “branched polylysine” .

US ‘206 at ¶ [0005] discloses  a fatty-chain polylysine and this reads on claimed branched polylysine as there is no structure for branched polylysine claimed in the instant specification.

US 206 discloses the fatty chain polylysine in which R is formula II and this reads on claimed branched polylysine branched polylysine in which 1% of the amino groups in branched polylysine is substituted with acyl groups having 6-24 carbon atoms. US ‘206 discloses R1 as C5-30 carbon atoms and this overlaps with the claimed carbon atoms for acyl groups having 6-24 carbon atoms. 
US 206 discloses the fatty chain polylysine in which R is formula IV and this reads on claimed branched polylysine branched polylysine in which 1% of the amino groups in branched polylysine is substituted with  substituents the formula -C(=0)- NH-R wherein R is an alkyl moiety with 2-20 carbon atoms. US ‘206 discloses R1 as C5-30 carbon atoms and this overlaps with the claimed carbon atoms having 2-20 carbon atoms and R2 in US ‘206 is H. 

US ‘206 discloses at ¶ [0020] claimed surfactant which can be anionic or nonionic surfactant. See the same paragraph for the various ingredients like coloring agents, oils, silicone and thickeners which read on claimed cosmetically acceptable ingredients.

As a result, as currently presented, claim 1 does not share a special technical feature with  groups II-IV, as such, unity between the above Groups I - IV is broken.

If it can be argued that claim is lacks novelty step, claim 1 lacks inventive step. See below.

Claim 1 does not present a contribution over the prior art.  Claim 1 lacks inventive step. Claim 1 is obvious over US 2008/0213206 (‘206). 

 US ‘206 is cited in the IDS dated 9/4/20.

Claim 1 recites “branched polylysine” .

US ‘206 at ¶ [0005] discloses  a fatty-chain polylysine and this reads on claimed branched polylysine as there is no structure for branched polylysine claimed in the instant specification.

US 206 discloses the fatty chain polylysine in which R is formula II and this reads on claimed branched polylysine branched polylysine in which 1% of the amino groups in branched polylysine is substituted with acyl groups having 6-24 carbon atoms. US ‘206 discloses R1 as C5-30 carbon atoms and this overlaps with the claimed carbon atoms for acyl groups having 6-24 carbon atoms. 
US 206 discloses the fatty chain polylysine in which R is formula IV and this reads on claimed branched polylysine branched polylysine in which 1% of the amino groups in branched polylysine is substituted with  substituents the formula -C(=0)- NH-R wherein R is an alkyl moiety with 2-20 carbon atoms. US ‘206 discloses R1 as C5-30 carbon atoms and this overlaps with the claimed carbon atoms having 2-20 carbon atoms and R2 in US ‘206 is H. 
US ‘206 discloses at ¶ [0020] claimed surfactant which can be anionic or nonionic surfactant. See the same paragraph for the various ingredients like coloring agents, oils, silicone and thickeners which read on claimed cosmetically acceptable ingredients.
Examples 5-10 teaches shampoo compositions.
Accordingly , it would be obvious to one of ordinary skill in the before the effective filing date to  prepare shampoo compositions of US ‘206 and use branched polylysine  substituted, where R is formula II or formula IV. Regarding amino groups of polylysine in which 1-80% of the amino groups in the branched polylysine are derivatized, US ‘206  teaches the preparation under example 2,  substituent having the amido group and it is within the ken of skilled chemist to prepare branched polylysine where amino groups can be derivatized.
As a result, as currently presented, claim 1 does not share a special technical feature with  groups II-IV, as such, unity between the above Groups I - IV is broken.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicants either group, they are further required to elect single disclosed species in each category:
1.  Single species drawn to  branched polylysine 
2.  Single species drawn to  branched polylysine substituted. (US ‘206 discloses claimed substituent, which is acyl or amido group)
Species  claimed is disclosed in  US ‘206 drawn to branched polylysine substituted and thus the species lack unity of invention.

In response to this, applicants is required to elect a single disclosed species by specifying whether it is species 1 or species 2, if it species 2, then specifying the substituent  and if R is applicable, specifying R ( number of carbon atoms present).
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Applicant is cautioned that the election of a particular species wherein the elected specie(s) is/are not adequately disclosed or supported by the accompanying specification, may raise an issue of new matter under the written description requirement of 35 U.S.C. 112, first paragraph. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-15 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Due to complexity of the action, examiner submitted Election Requirement in writing in lieu of calling applicants’ attorney.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619